UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
V. Case No. 8:18-cr~482-T~17AEP
JENNIFER SAMUELS

ORDER OF FORFEITURE

THIS CAUSE comes before the Court upon the United States of
America's motion for an order of forfeiture against the defendant in the
amount of $209,800.13.

Being fully advised of the relevant facts, the Court hereby finds that at
least $209,8()0. 13 Was obtained by the defendant as a result of her participation
in the conspiracy to commit mail fraud, for Which she pled guilty.

Accordingly, it is hereby:

ORDERED, ADJUDGED, and DECREED that for good cause
shoWn, the United States’ motion is GRANTED.

lt is FURTHER ORDERED that, pursuant to 18 U.S.C. § 981(a)(l)(C),
28 U.S.C. § 2461(c), and Rule 32.2(b)(2) of the Federal Rules of Criminal
Procedure, the defendant shall be held liable for an order of forfeiture in the

amount of $209,800. l3.

time /1/<:)_ sz»/zr» car ¢/a,> :r:m:i§ ,¢Q

lt is FURTHER ORDERED that, because the $2()9,8()0. l3 in proceeds
Was dissipated by the defendant, the United States may seek, as a substitute
asset, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461,
forfeiture of any of the defendant’s property up to the value of $209,8()0.13.

lt is FURTHER ORDERED that, upon entry, this order shall become a
final order of forfeiture as to the defendant

The Court retains jurisdiction to address any third party claim that may
be asserted in these proceedings, to enter any further order necessary for the
‘ forfeiture and disposition of such property, and for any substitute assets that
the United States may be entitled to seek up to the amount of the order of

forfeiture

Of / ”dA/L ,2019.

 

 
  

4."/' é‘y/--¢‘/r/

../'"~ zA » vACH ~ -
f UNITED STATES DIST '| UDGE\~¢_,_

 
  

ELIZABETHA. KOVA "l' " '%
Copies to: uNrrED sTATEs DlsTRIchquE

Suzanne C. Nebesky, AUSA
Counsel of Record

